ROBB, Associate Justice.
Appeal from a decision of the Patent Office, refusing to allow claims Nos. 20 to 24, inclusive, of appellant's appEeation; claims Nos. 1 to 19 having been aEowed.
This invention relates to an instrument for indicating temperatures in connection with internal combustion motors, and is closely related to the case just decided in Patent Appeal No. 1913. — App. D. C.-, 18 F.(2d) 1014. Here, as there, the Patent Office tribunals severally considered and rejected the claims involved. For the reasons set forth in our opinion in that ease, we affirm the decision in this.
Affirmed. *